No. 04-00-00873-CV
IN RE SHELTER PROPERTIES II, et al,
From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-03652
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	February 28, 2001
DISMISSED FOR LACK OF JURISDICTION
	Relator petitions this court for a writ of mandamus, pursuant to the Federal Arbitration Act,
alleging the trial court abused its discretion in denying its motion to compel arbitration. Relator has
failed to establish that the arbitration clause here "evidenc[es] a transaction involving commerce ..."
9 U.S.C.A. § 2 (West 2000). Accordingly, we dismiss the petition for writ of mandamus because we
lack the jurisdiction to consider it. 
							PER CURIAM
DO NOT PUBLISH